Exhibit 10.7





DEFERRED STOCK UNIT AWARD AGREEMENT
PURSUANT TO THE
VEREIT, INC.
EQUITY PLAN
THE AGREEMENT (this “Agreement”) is made as of [ ], by and between VEREIT, Inc.,
a Maryland corporation with its principal office at 2325 E. Camelback Road,
Phoenix, Arizona 85016 (the “Company”), and [ ] (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted the VEREIT,
Inc. Equity Plan (approved by the Board on September 6, 2011) (as such plan may
be amended from time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board, has the ability to grant awards of deferred stock units to
directors, officers and employees of the Company, among certain others; and
WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Board has determined that the Participant, as a director of the Company, shall
be awarded DSUs (defined below) in the amount set forth below;
NOW, THEREFORE, the Company and the Participant agree as follows:
1. Award of DSUs. Subject to the terms, conditions and restrictions of the Plan
and this Agreement, the Company hereby awards to the Participant [ ] deferred
stock units (the “DSUs”) on the date hereof (the “Grant Date”). Subject to the
terms of this Agreement, each DSU represents the right to receive one share of
Common Stock of the Company, par value $0.01 (“Common Stock”). The Participant
shall have no rights as a stockholder of the Company with respect to the shares
of Common Stock subject to the DSUs until such time as the shares of Common
Stock have been issued and delivered to the Participant in accordance with
Section 5 of this Agreement.
2.    Vesting. The DSUs are fully vested on the Grant Date.
3.    Dividend Equivalents. Prior to the Settlement Date, whenever the Company
shall pay any dividend or distribution with respect to its common stock, the
Company shall make a cash payment to the Participant in an amount equal to the
per share dividend or distribution paid by the Company multiplied by the number
of DSUs granted pursuant to this Agreement, as adjusted pursuant to the
corporate reorganization provision of Section 5(b) of the Plan.
4.    Settlement. On the earlier of the Participant’s Separation from Service
(as defined in the Plan) or the third anniversary of the Grant Date (the
“Settlement Date”), the Company shall deliver to the Participant a number of
shares of Common Stock equal to the number of DSUs granted pursuant to this
Agreement, as adjusted pursuant to the corporate reorganization provisions of
Section 5(b) of the Plan.
5.    Taxes. No later than on the Settlement Date, (i) the Participant shall pay
to the Company, or make arrangements satisfactory to the Company regarding
payment of, the minimum statutory amount to satisfy any Federal, state or local
income, employment, payroll or other taxes or obligations of any kind required
by law to be withheld in respect of the DSUs vesting on the applicable Vesting
Date and (ii) if requested by the Participant by prior written instruction, the
Company shall satisfy such liability by deducting from any settlement of shares
of Common Stock and cash otherwise due to the Participant on the Settlement Date
a number of shares of Common Stock and cash having an aggregate value equal to
the minimum statutory amount of such taxes or obligations required by law to be
withheld in respect of the DSUs.
6.    No Obligation to Continue Service. Neither the execution of this Agreement
nor the issuance of the DSUs hereunder constitutes an agreement by the Company
or any of its affiliates to continue the Participant’s service during the
entire, or any portion of, the term of this Agreement, including but not limited
to any period during which any DSUs are outstanding.



--------------------------------------------------------------------------------



7.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, the
Participant may not assign this Agreement or any of the Participant’s rights,
interests or obligations hereunder.
(b)    This award of DSUs shall not affect in any way the right or power of the
Board or stockholders of the Company to make or authorize an adjustment,
recapitalization or other change in the capital structure or the business of the
Company, any merger or consolidation of the Company or subsidiaries, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the DSUs, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding.
The Board may make equitable adjustments to the DSUs pursuant to Section 5(b) of
the Plan in the event that it determines that any corporate reorganization or
similar event as described therein has affected the Common Stock.
(c)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
(d)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract.
(e)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
(f)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.
(g)    All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to VEREIT, Inc. at 2325 E. Camelback
Road, Phoenix, AZ 85016, Attn: Chief Financial Officer.
(h)    This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Maryland without reference to rules relating to conflicts of law.
8.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. This
Agreement contains the entire understanding of the parties with respect to the
subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant. Notwithstanding the foregoing, Section 8 (entitled “Excise
Tax”) of the Plan shall not be applicable to the Participant with respect to the
DSUs under this Agreement.
[signature page(s) follow]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.


VEREIT, INC.




By: __________________________________________
Name:     
     Title:    






Participant




_______________________________
    

